Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s response filed 10/1/21 is acknowledged and has been entered.

2.  Applicant's election without traverse of Group I, drawn to a chimeric antigen receptor (CAR), and species 2A peptide in Applicant’s response filed 10/1/21 is acknowledged. 

Claims 1-3 read on the elected Group and species.  Claims 13 and 14, drawn to a pharmaceutical composition for treating a cancer comprising the CAR-expressing cell of claim 9 belonging to non-elected Group III (an immune cell comprising the CAR expression plasmid of claim 7), had been inadvertently listed in group I.

Accordingly, claims 4-16 (non-elected Groups III-IV) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-3 are presently being examined as they read upon the elected species. 

3.  The use of the term Opti-MEM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed a chimeric antigen receptor (CAR) specific to HLA-G comprising, in order from an N-terminus to a C-terminus:
	an anti-HLA[G antibody comprising an amino acid sequence of SEQ ID NO: 1;
	an HLA-G receptor comprising an amino acid sequence of SEQ ID NO: 2; and
	a costimulatory domain comprising an amino acid sequence of SEQ ID NO: 3 (instant base claim 1), and including wherein the CAR further comprises a suicide protein comprising an amino acid sequence of SEQ ID NO: 4, wherein the suicide protein is linked to the C-terminus of the costimulatory domain (claim 2), and further comprising a 2A peptide, wherein the 2A peptide (SEQ ID NO: 10) links the HLA-G receptor and the costimulatory domain (claim 3). 

i.e., “an amino acid sequence of” rather than ‘the amino acid sequence of’ a recited SEQ ID NO).  

The specification does not disclose any subsequences of SEQ ID NO: 1-4 that possess the requisite functional properties, i.e., of binding to HLA-G (for an anti-HLA-G antibody, SEQ ID NO: 1), of binding to HLA-G (for KIR2DS4, SEQ ID NO: 2), of possessing suicide functionality (for iCas9, SEQ ID NO: 4), of costimulatory functionality (for SEQ ID NO: 3), or of linking SEQ ID NO: 2 or a subsequence thereof functionally to the costimulatory domain SEQ ID NO: 3.

The specification discloses throughout that the chimeric antigen receptor is expressed in/on a cell surface by transducing a nucleic acid construct encoding the CAR into a cell whereby it can specifically recognize HLA-G on the membrane of a tumor cell and whereby after such specific recognition, signal transduction is induced, and a signal cascade is generate to cause activation and proliferation of the CAR-expressing cell, triggering exocytosis of cellular lytic granules and inducing killing of the target tumor cells (e.g., disclosure at [0059]).

As such, the component portions of the CAR must possess the functional properties of binding to an HLA-G molecule on a tumor cell with sufficient affinity and specificity and also must possess the functional properties of being an HLA-G receptor that is KIR2DS4 and having a costimulatory function and optionally a suicide function, that all translate into the functional property of inducing a signaling cascade.

The specification discloses that the CAR of the present disclosure includes in order from N-terminus to the C-terminus, an anti-HLA-G antibody comprising the amino acid sequence of SEQ ID NO: 1, an HLA-G receptor including an amino acid sequence of SEQ ID NO: 2, and a costimulatory domain including an amino acid sequence of SEQ ID NO: 3, and preferably a suicide protein including an amino acid sequence of SEQ ID NO: 4 linked to the C-terminus of the costimulatory domain, and a 2A peptide including an amino acid sequence of SEQ ID NO: 10 that links the HLA-G receptor and the costimulatory domain ([0026]).  The specification further discloses that the HLA-G receptor including an amino acid sequence of SEQ ID NO: 2 is KIR2DS4 (killer cell immunoglobulin-like receptor 2DS4), the costimulatory domain including an amino acid sequence of SEQ ID NO: 3 is DNAX activating protein 12 (DAP12), the suicide protein including an amino acid sequence of SEQ ID NO: 4 is iCas9 protein  ([0026]), and the 2A peptide includes an amino acid sequence of SEQ ID NO: 10 ([0027]).  

Therefore, it appears that the instant specification does not adequately disclose the breadth of the CAR recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such CARs at the time the instant application was filed.  
  

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision:

35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). 

6.  Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to use the instant invention, a chimeric antigen receptor (CAR) that comprises the recited component portions.

The specification has not enabled the breadth of the claimed invention because the claims encompass a chimeric antigen receptor that is disclosed by the instant specification to be used when expressed on a cell, and wherein the CAR is functionally intercalated into the cell membrane.  It is unpredictable that a CAR protein by itself can be used.

The specification discloses throughout that the chimeric antigen receptor is expressed in/on a cell surface by transducing a nucleic acid construct encoding the CAR into a cell whereby it can specifically recognize HLA-G on the membrane of a tumor cell and whereby after such specific recognition, signal transduction is induced, and a signal cascade is generate to cause activation and proliferation of the CAR-expressing cell, triggering exocytosis of cellular lytic granules and inducing killing of the target tumor cells (e.g., disclosure at [0059]).

The specification discloses that the CAR of the present disclosure includes in order from N-terminus to the C-terminus, an anti-HLA-G antibody comprising the amino acid sequence of SEQ ID NO: 1, an HLA-G receptor including an amino acid sequence of SEQ ID NO: 2, and a costimulatory domain including an amino acid sequence of SEQ ID NO: 3, and preferably a suicide protein including an amino acid sequence of SEQ ID NO: 4 linked to the C-terminus of the costimulatory domain, and a 2A peptide including an amino acid sequence of SEQ ID NO: 10 that links the HLA-G receptor and the costimulatory domain ([0026]).  The specification further discloses that the HLA-G receptor including an amino acid sequence of SEQ ID NO: 2 is KIR2DS4 (killer cell immunoglobulin-like receptor 2DS4), the costimulatory domain including an amino acid sequence of SEQ ID NO: 3 is DNAX activating protein 12 (DAP12), the suicide protein including an amino acid sequence of SEQ ID NO: 4 is iCas9 protein  ([0026]), and the 2A peptide includes an amino acid sequence of SEQ ID NO: 10 ([0027]).  

The specification does not disclose any use for the CAR protein alone.  Nor is there evidence that the CAR protein can by itself be functionally expressed on a cell (e.g., by contacting the cell with the protein).

Evidentiary reference June et al (Science, 2018, 359: 1361-1365) teaches that chimeric antigen receptor proteins (CARs) are genetically engineered to be intercalated into a cell membrane wherein the antigen binding domain (scFv of an antibody) is extracellularly disposed, is fused to costimulatory domain(s) and to signaling domain(s) that are intracellularly disposed (see entire reference, especially 1st full para at col 3 on page 1, Figure 1).  

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/390,308.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘308 recite a method of administering the same CAR that is recited in the instant claims (i.e., the SEQ ID NOs represent identical amino acid sequences in both sets of claims), and as such anticipates the instant claims.  Note that the instant application is not related to copending Application No. 16/390,308.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the ‘308 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.	

9.  No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644